Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Status of the Claims
Pursuant to the amendment dated 08/12/2022, claim 6 has been cancelled.  Claims 1-5 and 7-21 are pending.  Claims 9-11, 13, and 14 stand withdrawn without traverse.  

Claims 1-5, 7, 8, 12, and 15-21 are under current examination.
All rejections not reiterated have been withdrawn.  The rejection of the claims under 35 USC 112(a) has been withdrawn in view of the declaration filed 08/12/2022 demonstrating that azacytidine sourced from Cayman has a solubility of 257 mg/mL in DMSO.  

Claim Objections
Claims 5 and 21 are objected to because of the following informalities:  

In claim 5, line 2 the word “dimethylisosorbide” is misspelled, it is missing an “e” at the end.  

In claim 21, the phrase “wherein the composition wherein the pharmaceutical composition” in line 2 is redundant.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 12, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a period punctuation mark in the middle of the claim (in line 3).  This renders the claim indefinite because the period punctuation mark indicates the end of a sentence, therefore it is unclear whether or not the limitations following the end of the sentence are required for compositions falling within the metes and bounds of the claimed invention.  See MPEP 608.01(m).  

Claim 5 recites the phrase “further comprising a solvent selected from dimethylacetamide…”  The claim is indefinite because the phrase “further comprising” implies that the ensuing ingredients are in addition to the ingredients recited in claim 1; however, dimethylacetamide is already required by claim 1.  It is unclear whether additional dimethylacetamide is required by claim 5.  Deleting the word “dimethylacetamide” from claim 5 would obviate the rejection.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 12, and 15, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Repta et al. (US 4,684,630; issue date: 08/04/1987; cited in the IDS filed 07/15/2021) in view of Lin et al. (WO 2019/129260; publication date: 07/04/2019; available as prior art under 35 USC 102(a)(1) and 102(a)(2), with an effectively filed date of 12/29/2017 for Chinese Application No. CN201711481829.8; citing the machine translation; of record).  

Repta discloses a composition suitable for parenteral delivery containing aqueously unstable drugs in an anhydrous organic solution having the drug dissolved therein (abstract).  In example 4, Repta discloses a composition containing 5-AC (i.e. azacytidine) formed according to the method of example 3, but containing the 5-AC rather than the ara-AC described in example 3.  In example 3, ara-AC is dissolved in either DMA (dimethylacetamide) or DMSO (dimethylsulfoxide).  The ara-AC is solubilized in DMSO at a concentration of 370 mg/mL.  Repta does not specify the solubility of 5-AC in DMSO in example 4, but only indicates that “Similar results are obtained”.  Thus, Repta indicates that the 5-AC has comparable solubility in DMSO to the ara-AC.  
Lin discloses that azacytidine has a solubility of 0.43 g/mL or 430 mg/mL in DMSO (page 3).    
It would have been prima facie obvious as of the effective filing date of the instant invention to use the azacytidine evaluated by Lin in the method of Repta.  One having ordinary skill would have been motivated to do so in order to provide a concentration solution of azacytidine that could be mixed with the parenteral diluent in small volumes to minimize the amount of DMSO the patient is exposed to when the solution for injection is administered.  One would have had reasonable expectation of success because Lin indicates azacytidine is soluble in DMSO in amounts up to 430 mg/mL, therefore one would expect the substance could be dissolved in amounts below the solubility limit.  
Repta discloses that the drug could be dissolved in either DMSO or DMA (i.e. dimethylacetamide).  Therefore, it would have been prima facie obvious to dissolve the 5-AC in a combination of these solvents because they are taught for the same purpose.  See MPEP 2144.06.  
With regard to the amount of azacytidine required by instant claim 1, it would have been prima facie obvious to optimize the concentration of azacytidine in the stock solution based upon the desired dose in the final composition for parenteral administration and based upon ease of removal of the appropriate volume of drug in DMSO to be delivered.  See MPEP 2144.05.   
With regard to the limitation of claim 1 requiring that the azacytidine does not change, deteriorate, react or decompose by more than 5 weight percent when stored at 25C for 1 year, Repta discloses that the composition is stable (abstract), unstable in aqueous media (col 1, line 68), and the objective is to provide compositions containing drugs that are unstable in aqueous media that nonetheless possess adequate storage life (col 2, lines 11-15).  Repta solves the problem with a composition containing the azacytidine and a water soluble but anhydrous solvent and states that the azacytidine is stable because no water is present.  The solvents used to improve the stability of azacytidine are the same as those recited in instant claim 1, e.g. DMSO and dimethylacetamide.  In an example, Repta shows that the closely related molecule ara-C exhibits no observable degradation when stored in DMSO or DMA for 5 months.  For these reasons, the examiner considers Repta to disclose a composition wherein the azacytidine does not change, deteriorate, react or decompose by more than 5 weight percent when stored at 25ºC for 1 year.  
With regard to claim 2, Repta’s composition is anhydrous, which the examiner considers to fall within the scope of “essentially free of water”.  
With regard to claim 3, the composition is a solution of 5-AC in DMSO.
With regard to claim 4, as the composition is intended for intravenous injection, it is clear that it must be sterile for its intended use, thus it would be obvious to sterile the composition to any known standard.  
With regard to claim 5, as explained above, Repta discloses that the drug could be dissolved in either DMSO or DMA (i.e. dimethylacetamide).  Therefore, it would have been prima facie obvious to dissolve the 5-AC in a combination of these solvents because they are taught for the same purpose.  See MPEP 2144.06.  
With regard to claim 7, the composition is a concentrate intended to be diluted in a parenteral solvent prior to administration.  
With regard to claim 8, Repta discloses an example where the composition can be administered by mixing with an aqueous delivery vehicle by introduction through a side arm tubing located several inches above the injection point, wherein the composition is continuously added using a calibrated infusion pump.  In order to be pumped into the tubing by a pump, the composition must necessarily be contained in a container as required by the instant claims.  Moreover, example 6, col 5-6 discloses storing the compositions in glass containers.  With regard to the phrase “for single or multiple dosing”, this is an intended use and does not add any further structural limitations for the claimed invention as a DMSO solution of 5-AC could be used multiple times or singly.  
Claim 9 recites an intended use for the composition.  The composition disclosed by Repta is considered suitable for the treatment of the conditions recited in instant claim 9 because the instant specification indicates that compositions consisting of DMSO and 5-AC can be used for this purpose, therefore this claim does not patentably define over the prior art.  
With regard to claim 10, the composition disclosed by Repta is suitable for i.v. administration (example 5; col 5).
With regard to claim 11, the instant claims are directed towards a composition and the use recited in instant claim 11 does not add any further structural limitations to the claimed invention, therefore claim 11 reads on the composition of Repta/Lin for all of the reasons detailed above.  
With regard to claim 12, Repta discloses placing the composition in a glass (for example) container and the solutions are piggybacked in to streams of aqueous parenteral delivery vehicle wherein the mixing is performed by a calibrated infusion pump.  The instant “container” reads on the glass vessel, and the equipment required for mixing and injecting the solution falls within the scope of the instant injection device.  
With regard to instant claims 15 and 16, Repta discloses that the dilution of the drug in DMSO into the infusion solution can be accomplished by any suitable manner (col 5).  Thus, it would be prima facie obvious to mix the 5-AC in DMSO with the standard sterile i.v. solutions (col 5). 
With regard to instant claims 18 and 19, in Example 5, Repta discloses a final concentration of approximately 1 mg/mL, which falls within the scope of claim 18.  The examiner does not consider the range in concentration recited in instant claim 19 to patentably define over the cited prior art because one having ordinary skill in the art could make adjustments to the concentration of i.v. 5-AC depending upon the desired dose, which may be calculated based upon the condition being treated, volume of injection solution desired to be administered, and dose based on age, weight, and/or body surface area of the patient.  
Instant claim 20 requires that the infusion composition of claim 15 be essentially free of impurities.  This claim reads on the composition formed from mixing Repta’s DMSO/5-AC with a standard sterile intravenous solution immediately after mixing because instant claim 20 places no limitation upon when the amount of impurities are measured.  
With regard to instant claim 21, as noted above, Repta’s compositions are considered essentially free of water.  The solidification temperature of a solution consisting of DMSO and azacytidine, as disclosed by Repta, is an inherent consequence of the interaction of these two substances.  The examiner does not consider the property of not solidifying at a temperature of greater than 13 ºC to patentably define over the cited prior art because the art teaches high concentration solutions of azacytidine in the solvent DMSO and one having ordinary skill in the art would have had reason to adjust the concentration depending upon the desired final dose of azacytidine.  Although there is a relationship between solidification temperature (freezing point) and azacytidine, Applicant’s discovery of this relationship is not considered inventive within the meaning of 35 USC 103 because making high concentration (up to 430 mg/mL) solutions consisting of azacytidine in DMSO was known to the artisan of ordinary skill as of the effective filing date of the instant invention.  See MPEP 2112(I):  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Repta et al. (US 4,684,630; issue date: 08/04/1987; cited in the IDS filed 07/15/2021) in view of Lin et al. (WO 2019/129260; publication date: 07/04/2019; available as prior art under 35 USC 102(a)(1) and 102(a)(2), with an effectively filed date of 12/29/2017 for Chinese Application No. CN201711481829.8; citing the machine translation; of record) as applied to claims 1-8, 12, and 15, 16, and 18-20 above, and further in view of Cho et al. (WO 2019/231225; publication date: 12/05/2019; available as prior art under 35 USC 102(a)(1) and 35 USC 102(a)(2); effectively filed date: 05/30/2018; citing the English machine translation; of record).  

The relevant disclosures of Repta and Lin are set forth above, and neither discloses the temperature of the composition.  
Cho discloses finding optimal solvent and temperature conditions to minimize degradation of azacytidine (the machine translation states “minimizing the formation of analogues”; page 2) and discloses storage at 5, 15, or 25 ºC (page 3).  
It would have been prima facie obvious to one having ordinary skill in the art to optimize storage temperature for the azacytidine solutions disclosed by Repta in order to reduce the amount of degradation.  One having ordinary skill in the art would have had a reasonable expectation of success because lowering temperature is known to slow the rate of chemical reactions and particularly because Cho discloses finding an optimal temperature to reduce degradation of azacytidine.  

Response to Arguments
Applicant's arguments as well as the declaration, both filed 08/12/2022, have been fully considered but they are not persuasive.

On page 6, Applicant argues that none of the cited references suggests a composition combining azacytidine together with DMA and DMSO and that the cited prior art does not teach the claimed storage stability. 
This argument is not persuasive because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  In the instant case, both DMSO and DMA are taught by Repta as solvents to dissolve ara-C or azacytidine in order to prevent the degradation of these substances that occurs in aqueous solutions.  Repta teaches that the stability of the drugs is due to the absence of water in DMSO or DMA to react with the ara-C or azacytidine, therefore one having ordinary skill in the art would predict that azacytidine would show the same stability when dissolved in a mixture of these two solvents, so long as the composition is anhydrous.  As explained in the rejection, one having ordinary skill in the art would have predicted excellent storage stability in a binary solvent mixture of DMA and DMSO.  Repta discloses that their inventive composition is stable (abstract), unstable in aqueous media (col 1, line 68), and the objective is to provide compositions containing drugs that are unstable in aqueous media that nonetheless possess adequate storage life (col 2, lines 11-15).  Repta solves the problem with a composition containing the azacytidine and a water soluble but anhydrous solvent (e.g. DMSO or DMA) and states that the azacytidine is stable because no water is present.  The solvents used to improve the stability of azacytidine are the same as those recited in instant claim 1, e.g. DMSO and dimethylacetamide.  In an example, Repta shows that the closely related molecule ara-C exhibits no observable degradation when stored in DMSO or DMA for 5 months.  For these reasons, the examiner considers Repta to disclose a composition wherein the azacytidine does not change, deteriorate, react or decompose by more than 5 weight percent when stored at 25ºC for 1 year.  

On pages 6-9, Applicant describes the declaration dated 11 August 2022 by Dr. Klemen Naversnik and argues that the use of DMSO and DMA in combination with one another to solubilize the azacytidine provides substantial advantages which are sufficient to offset any alleged prima facie obviousness.  
The declaration is addressed by the examiner below:

Response to Declaration:
On pages 2-3, Declarant explains after storage for two years at a temperature of 25ºC when azacytidine is stored in a solution with DMSO, it was found that azacytidine formed the 5-O-formyl azacytidine in an amount in excess of that permitted by the ICH.  Declarant describes that the degradation rate may be reduced if the composition is refrigerated; however, it is desirable that the composition remain a liquid and not freeze during refrigeration at temperatures that are typically about 2 to 8ºC.  Declarant explains that the present inventors sought to add a co-solvent to the DMSO in order to find a better combination of solubility, solution freezing point, and storage stability for azacytidine, finding that a composition comprising azacytidine with a mixture of DMSO and DMA as solvents provided the desired combination of solubility, solution freezing point, and storage stability.  Declarant provides a comparison of azacytidine in DMSO with azacytidine in a binary solvent system consisting of DMA and DMSO.  Both solutions contained 150 mg/mL azacytidine.  The binary mixture contained 250 mg DMA and 709 mg DMSO (para bridging pates 3-4 of the declaration).  Freezing points for the mixtures were reported and degradation products were quantified after storage for different durations at different temperatures.  The azacytidine dissolved in DMSO only had a freezing point of about 13 ºC.  The azacytidine dissolved in DMF and DMSO had a freezing point of about -1 ºC.  Declarant argues that for storage at 25 ºC for 30 days, the amount of degradation impurities is lower for the azacytidine in DMSO and DMA than for azacytidine in DMSO only.  Declarant points out that storing the solution of azacytidine in DMSO and DMA can be done at low temperatures without freezing and that this reduces degradation impurities even further.  
In summary, Declarant argues several unexpectedly superior properties of the instant invention as claimed in claim 1: (a) lower freezing point in the mixture of azacytidine, DMA, and DMSO than for the mixture of azacytidine and DMSO; (b) fewer impurities after storage at 25 ºC for 30 days in the mixture of azacytidine, DMA, and DMSO than for the mixture of azacytidine and DMSO; and (c) that storage at a lower temperature can be accomplished while the solution remains liquid and degradation is further reduced.  
Declarant is referred to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
With regard to the reduction in freezing point observed in the combination of DMSO, DMA, and azacytidine, it is well-known in the art that addition of a solute to a solvent will decrease the freezing point of the solvent.  Applicant cites Bladgen’s law of freezing point depression on page 7 of the specification and provides the molar freezing point depression constant as 4 ºK *kg/mol (which the examiner notes is equivalent to 4 ºC *kg/mol; page 7 of the specification states “DMSO is approximately 4.0 ºK kg/mol (see George et al., Anal. Chem., 1966, 38, 9, 1285-1286”).  Thus, for every mole of solute present, the freezing point for one kg of DMSO solvent will be reduced by 4 ºC.  Using a molecular weight of 87.12 g/mol for DMA and a molecular weight of 244.205 g/mol for azacytidine, the solution containing 150 mg/mL azacytidine (a solute) and 250 mg/mL DMA (a solute) and 709 mg/mL DMSO (para 11 of the declaration) contains 0.614 mmol azacytidine (solute) and 2.9 mmol DMA (solute) in 0.709 g of DMSO (solvent).  Converting to moles solute per kg solvent, this is a total of 4.9 moles of solute (azacytidine + DMA) per kg solute (DMSO).  Multiplying 4.9 times 4, one arrives at an expected freezing point depression of about 19.8 ºC.  Accordingly, Declarant’s observation that the solution containing azacytidine, DMF, and DMSO has an actual freezing point of about -1 ºC is not unexpected, considering the solvent DMSO has a freezing point of 18.5 ºC (see page 7 of the instant specification where the freezing point of pure DMSO is reported to be 18.5 ºC).  In view of the foregoing analysis, the observation (a) identified above, lower freezing point in the mixture of azacytidine, DMA, and DMSO than for the mixture of azacytidine and DMSO, is not unexpected and therefore cannot be relied upon to overcome an obviousness rejection under 35 USC 103.  
Declarant has also alleged that there are fewer impurities after storage at 25 ºC for 30 days in the mixture of azacytidine, DMA, and DMSO than for the mixture of azacytidine and DMSO.  For convenience the tables from the declaration reporting impurities after storage are reproduced below: 
For the solution of azacytidine in DMSO only:

    PNG
    media_image1.png
    189
    607
    media_image1.png
    Greyscale

For the solution of azacytidine in DMA and DMSO: 

    PNG
    media_image2.png
    168
    597
    media_image2.png
    Greyscale

The examiner notes that in order to overcome an obviousness rejection with a persuasive showing of unexpected results, data must be unexpected and have both practical and statistical significance.  In this case, the values of 0.09 vs. 0.05 for 5-O-formyl impurity are very close and no statistical variance for the experiment has been provided.  The values differ by only 0.04% by weight.  This is a small difference that easily could be within error of the instrument.  Moreover, one would have expected some batch to batch variation in degradation among samples.  Without a statistical analysis, the reproducibility of the observed difference cannot be evaluated.  The examiner does not consider this to rise to the level of unexpectedly superior stability sufficient to overcome an obviousness rejection under 35 USC103 also because the difference is so small.  A similar analysis applies to the RGU CHO impurity and to the RGU impurity.  For the RGU CHO impurity, there is a difference of 0.06 wt% between the DMA + DMSO solution vs. the DMSO only solution (0.28 wt % vs. 0.32 wt %) and for the RGU impurity there is a difference of 0.07 wt% (0.11 wt% vs. 0.18 wt%).  In each case, no information is provided regarding statistical significance of the difference between degradation products in the different solutions and the difference is very small.  For these reasons, the examiner does not consider these data sufficient to overcome the obviousness rejection with a persuasive showing of unexpected results.  
Finally, Declarant points out that the solution of azacytidine in DMA and DMSO can be stored at a lower temperature (5 ºC) while remaining liquid and that this results in even less degradation.  This observation is not unexpected at all.  Based upon the law governing colligative properties (freezing point depression), one would have expected almost exactly the observed freezing point of -1 ºC in a mixture containing 150 mg azacytidine, 250 mg DMA, and 709 mg DMSO.  Thus, one having ordinary skill in the art would have fully expected the composition to remain liquid when stored above its freezing point at 5 ºC.  The relationship between temperature and reaction rate (here degradation of the azacytidine in solution) was very well known as of the effective filing date.  One having ordinary skill in the art would have expected storage at lower temperatures to significantly slow the production of impurities in the azacytidine solution.  
The Office maintains the obviousness conclusion as no persuasive showing of unexpected results has been made on the record at this point in prosecution.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617